--------------------------------------------------------------------------------

THE SECURITY REPRESENTED HEREBY AND THE SECURITIES INTO WHICH THIS SECURITY IS
CONVERTIBLE HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT
U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).

NEITHER THE SECURITY REPRESENTED HEREBY NOR THE SECURITIES INTO WHICH THIS
SECURITY IS CONVERTIBLE HAVE BEEN REGISTERED UNDER THE 1933 ACT, OR ANY U.S.
STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD,
DIRECTLY OR INDIRECTLY, IN THE UNITED STATES OR TO U.S. PERSONS (AS DEFINED
HEREIN) EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S UNDER THE 1933
ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR
PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS. HEDGING TRANSACTIONS INVOLVING THE
SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933 ACT. “UNITED
STATES” AND "U.S. PERSON" ARE AS DEFINED BY REGULATION S UNDER THE 1933 ACT.

UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY AND
THE SECURITIES INTO WHICH THIS SECURITY IS CONVERTIBLE SHALL NOT TRADE SUCH
SECURITIES BEFORE __________________[4 months + 1 day], 2010.

THE SECURITIES INTO WHICH THIS SECURITY IS CONVERTIBLE ARE LISTED ON THE TORONTO
STOCK EXCHANGE ("TSX"); HOWEVER, THE SAID SECURITIES CANNOT BE TRADED THROUGH
THE FACILITIES OF TSX SINCE THEY ARE NOT FREELY TRANSFERABLE, AND CONSEQUENTLY
ANY CERTIFICATE REPRESENTING SUCH SECURITIES IS NOT "GOOD DELIVERY" IN
SETTLEMENT OF TRANSACTIONS ON TSX.

Issue Date: _______________, 2010

Conversion Price (subject to adjustment herein):         CDN$0.05

SECURED CONVERTIBLE DEBENTURE #__________

FOR VALUE RECEIVED, VOICE MOBILITY INTERNATIONAL, INC. (the “Company”) promises
to pay to ____________________or [his/her/its/theirs] registered assigns (the
“Holder”), the principal sum of ________________Thousand Dollars ($__________)
in lawful currency of Canada (the “Principal Amount”) on or before
__________________, 2011 (the “Maturity Date”), subject to the terms and
conditions hereof. This Debenture shall bear interest calculated per annum at
10%. The Company may prepay any portion of the Principal Amount without the
prior written consent of the Holder subject, however, to the provisions of
Section 5 below.

This Debenture is subject to the following additional terms and conditions:

1.

Definitions

    1.1

For the purposes hereof, in addition to the terms defined elsewhere in this
Debenture: (i) capitalized terms not otherwise defined herein have the meanings
given to such terms in the Subscription Agreement, and (ii) the following terms
shall have the following meanings:


--------------------------------------------------------------------------------


  (a)

“Business Day” means any day except Saturday, Sunday and any day which shall be
a federal legal holiday in Canada or a day on which banking institutions in the
Province of British Columbia are authorized or required by law or other
government action to close;

        (b)

“Common Stock” means the common stock, of the Company and stock of any other
class into which such Common Stock may hereafter have been reclassified or
changed;

        (c)

“Conversion Date” has the meaning set forth in subsection 6.2 hereof;

        (d)

“Conversion Price” means $0.05 per share of Common Stock;

        (e)

“Conversion Unit” means one share of Common Stock and one Warrant to be issued
upon conversion, from time-to-time, of any portion of the Principal Amount;

        (f)

“Debenture” means this unsecured convertible debenture;

        (g)

“Exchange” means the Toronto Stock Exchange;

        (h)

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder;

        (i)

“Issue Date” means _______________, 2010;

        (j)

“Maturity Date” means _________________, 2011;

        (k)

“Person” means a corporation, association, partnership, organization, business,
individual, government or political subdivision thereof;

        (l)

“Principal Amount” means the principal amount as may be due and owing by the
Company to the Holder from time to time under this Debenture;

        (m)

“Subscription Agreement” means the Subscription Agreement, dated as of
____________ , 2010, to which the Company and the Holder are parties and
pursuant to which the Holder agreed to purchase this Debenture;

        (n)

“Trading Day” means a day on which the shares of Common Stock are traded on the
Exchange or other trading market on which the shares of Common Stock are then
listed or quoted, provided, that in the event that the shares of Common Stock
are not listed or quoted, then Trading Day shall mean a Business Day; and

        (o)

“Warrant” means the right to purchase one additional share of Common Stock at an
exercise price of $0.10 for a period of 24 months from the Conversion Date.


1.2

Unless otherwise provided, all dollar amounts referred to in this Debenture are
in lawful money of Canada.

    2.

Subscription Agreement

    2.1

This Debenture has been issued pursuant to the Subscription Agreement, is
subject in all respects to the terms of the Subscription Agreement, and
incorporates the terms of the Subscription Agreement to the extent that they do
not conflict with the terms of this Debenture. This Debenture may be transferred
or exchanged only in compliance with the Subscription Agreement and applicable
securities laws and regulations.


--------------------------------------------------------------------------------


3.

Security

    3.1

The Debenture is secured by a security interest in all of the assets of the
Company as evidenced by the General Security Agreement dated for reference
_______________, 2010 between the Holder and the Company.

    4.

Interest and Usury

    4.1

The Principal Amount outstanding from time to time shall bear interest both
before and after maturity, default and judgment from and including the Issue
Date to the date of repayment in full at a rate of 10% per annum. Such interest
will be calculated daily, not in advance, on the basis of a year of 365 days.
Interest on overdue interest shall be calculated at the same rate and is payable
on demand.

    4.2

If it shall be found that any amount deemed to be interest due hereunder
violates applicable laws governing usury, the applicable rate of interest due
hereunder shall automatically be lowered to equal the maximum permitted rate of
interest. The Company covenants (to the extent that it may lawfully do so) that
it shall not at any time insist upon, plead, or in any manner whatsoever claim
or take the benefit or advantage of, any stay, extension or usury law or other
law which would prohibit or forgive the Company from paying all or any portion
of the Principal Amount of this Debenture or accrued interest thereon as
contemplated herein, wherever enacted, now or at any time hereafter in force, or
which may affect the covenants or the performance of this Debenture, and the
Company (to the extent it may lawfully do so) hereby expressly waives all
benefits or advantage of any such law, and covenants that it will not, by resort
to any such law, hinder, delay or impede the execution of any power herein
granted to the Holder, but will suffer and permit the execution of every such
power of the Holder as though no such law has been enacted.

    5.

Prepayment

    5.1

The Company shall have the right to prepay all or any part of sums due under
this Debenture at any time, without penalty or prepayment premium, upon the
Company giving to the Holder at least 10 calendar days prior written notice of
the Company’s intent to make a prepayment (a “Prepayment Notice”).

    5.2

The prepayment (less any tax required to be withheld by the Company) shall be
paid by cheque or by such other reasonable means as the Company deems desirable.
The mailing of such cheque from the Company's registered office, or the payment
by such other reasonable means as the Company deems desirable, on or before the
prepayment date shall be deemed to be payment on the prepayment date unless the
cheque is not paid upon presentation or payment by such other means is not
received. Notwithstanding the foregoing, the Company shall be entitled to
require at any time, and from time to time, that the prepayment be paid to the
Holder only upon presentation and surrender at the registered office of the
Company or at any other place or places in British Columbia designated by the
Prepayment Notice. If only a part of the Debenture is to be prepaid, a new
certificate for the balance shall be issued at the expense of the Company.

    5.3

At any time after a Prepayment Notice is given, the Company shall have the right
to deposit the amount of the prepayment with any chartered bank or banks or with
any trust company or trust companies in British Columbia named for such purpose
in the Prepayment Notice to the credit of a special account or accounts in trust
for Holder, to be paid to it upon surrender to such bank or banks or trust
company or trust companies of the certificate or certificates representing the
Debenture. Upon such deposit or deposits being made or upon the prepayment date,
whichever is later, the Debenture shall be and be deemed to be paid and the
rights of the Holder shall be limited to receiving, without interest, the amount
so deposited. Any interest allowed on such deposit or deposits shall accrue to
the Company.


--------------------------------------------------------------------------------


6.

Conversion

   6.1

At any time after the Issue Date until the Maturity Date, and provided that this
Debenture is then outstanding, the Company is not subject to a cease trade order
by any regulatory authority, and its shares of Common Stock are traded on the
Exchange, TSX Venture Exchange or similar stock exchange, the Principal Amount
then outstanding, excluding any accrued interest thereon (the “Accrued
Interest”), may be converted into Conversion Units at the option of the Holder,
in whole or in part, at any time and from time to time. At the time of
conversion, the Holder may elect to have the Accrued Interest converted into
shares of common stock at the a price per share equal to the volume weighted
average trading price of shares of common stock, calculated by dividing the
total value by the total volume of securities traded for the five trading days
immediately preceding the Conversion Date.

   6.2

The Holder shall effect conversions by delivering to the Company the form of
Notice of Conversion attached hereto as Annex A (a “Notice of Conversion”),
specifying the amount of the Principal Amount to be converted and the date on
which such conversion is to be effected (a “Conversion Date”), which shall not
be less than ten (10) days following the date of delivery of the Notice of
Conversion. If no Conversion Date is specified in a Notice of Conversion, the
Conversion Date shall be the date that is ten (10) days following the date of
delivery of the Notice of Conversion. To effect conversions hereunder, the
Holder shall not be required to physically surrender the Debenture to the
Company unless the entire Principal Amount has been converted.

   6.3

Conversions hereunder shall have the effect of lowering the outstanding
Principal Amount in an amount equal to the applicable amount of the Principal
Amount being converted. The Holder and the Company shall maintain records
showing the Principal Amount converted and the date of such conversions. The
Company shall deliver any objection to any Notice of Conversion within five
business days of receipt of such notice. The Holder, by acceptance of this
Debenture, acknowledges and agrees that following conversion of a portion of
this Debenture, the unpaid and unconverted Principal Amount may be less than the
amount stated on the face hereof.

   6.4

The number of Conversion Units issuable upon a conversion shall be determined by
the quotient obtained by dividing (x) by (y) where (x) is equal to the amount of
the Principal Amount to be converted and (y) is the Conversion Price.

   6.5

Not later than ten (10) Trading Days after any Conversion Date, the Company will
deliver to the Holder certificates representing the Conversion Units which shall
bear such restrictive legends and trading restrictions as are required by
applicable laws, representing the number of shares of Common Stock and Warrants
being acquired.

   6.6

If the Company shall at any time or from time to time while any Principal Amount
is still outstanding, effect a subdivision or reverse stock split of the
outstanding Common Stock, the Conversion Price in effect immediately before a
subdivision shall be proportionately decreased, and, conversely, the Conversion
Price in effect immediately before a reverse stock split shall be
proportionately increased. Any adjustment under this subsection 6.6 shall become
effective at the close of business on the date the subdivision or reverse stock
split becomes effective.

   6.7

If the Company at any time or from time to time while any Principal Amount is
still outstanding, issues, or fixes a record date for the determination of
holders of Common Stock entitled to receive, a dividend or other distribution
payable solely in additional shares of Common Stock, the Conversion Price that
is then in effect shall be decreased as of the time of such issuance or, in the
event such record date is fixed, as of the close of business on such record
date, by multiplying the Conversion Price by a fraction (i) the numerator of
which is the total number of shares of Common Stock issued and outstanding
immediately prior to the time of such issuance or the close of business on such
record date, and (ii) the denominator of which is the sum of the total number of
shares of Common Stock issued and outstanding immediately prior to the time of
such issuance or the close of business on such record date plus the number of
shares of Common Stock issuable in payment of such dividend or distribution;
provided, however, that if such record date is fixed and such dividend is not
fully paid or if such distribution is not fully made on the date fixed therefor,
the Conversion Price shall be recomputed accordingly as of the close of business
on such record date and thereafter the Conversion Price shall be adjusted
pursuant to this subsection 6.7 to reflect the actual payment of such dividend
or distribution.


--------------------------------------------------------------------------------


6.8

If the Company at any time or from time to time while any Principal Amount is
still outstanding, issues, or fixes a record date for the determination of
holders of Common Stock entitled to receive, a dividend or other distribution
payable in securities of the Company other than shares of Common Stock or in
other property, in each such event provision shall be made so that the Holder
shall receive upon conversion hereof, in addition to the number of Conversion
Units receivable hereupon, the amount of securities of the Company or other
property which the Holder would have received had this Debenture been converted
into Common Stock on the date of such event and had it thereafter, during the
period from the date of such event to and including the conversion date,
retained such securities or other property receivable by it as aforesaid during
such period, subject to all other adjustments called for during such period
under this subsection 6.8 with respect to the rights of the Holder or with
respect to such other securities or other property by their terms. As used
herein, the term “other property” does not include cash.

      6.9

If at any time or from time to time while any Principal Amount is still
outstanding, the Conversion Units issuable upon the conversion of this Debenture
are changed into the same or a different number of shares of any class or series
of stock, whether by recapitalization, reclassification or otherwise (other than
a subdivision or reverse stock split or stock dividend or a reorganization,
merger, consolidation or sale of assets provided for elsewhere in this Section
6), then in any such event the Holder shall have the right thereafter to convert
this Debenture into the kind and amount of stock and other securities and
property receivable upon such recapitalization, reclassification or other change
by holders of the number of shares of Common Stock into which this Debenture
could have been converted immediately prior to such recapitalization,
reclassification or change, all subject to further adjustment as provided herein
or with respect to such other securities or property by the terms thereof.

      6.10

Upon a conversion hereunder, the Company shall not be required to issue stock or
warrant certificates representing fractions of Conversion Units, and the Holder
shall be entitled to receive, in lieu of the final fraction of a Conversion
Unit, cash equal to the value of such fraction of a Conversion Unit.

      6.11

If at any time while this Debenture is outstanding, (i) the Company effects any
merger or consolidation of the Company with or into another entity, (ii) the
Company effects any sale of all or substantially all of its assets in one or
more transactions, (iii) any tender offer or exchange offer (whether by the
Company or another entity) is completed pursuant to which holders of Common
Stock are permitted to tender or exchange their shares for other securities,
cash or property, or (iv) the Company effects any reclassification of the Common
Stock or any compulsory share exchange pursuant to which the Common Stock is
effectively converted into or exchanged for other securities, cash or property
(other than a subdivision or reverse stock split or stock dividend or a
reorganization, merger, consolidation or sale of assets provided for elsewhere
in this Section 5) (in any such case, a “Fundamental Change”), then upon any
subsequent conversion of this Debenture, the Holder shall have the right to
receive, for each Conversion Unit that would have been issuable upon such
conversion absent such Fundamental Change, the same kind and amount of
securities, cash or property as it would have been entitled to receive upon the
occurrence of such Fundamental Change if it had been, immediately prior to such
Fundamental Change, the holder of one share of Common Stock (the “Alternate
Consideration”). If holders of Common Stock are given any choice as to the
securities, cash or property to be received in a Fundamental Change, then the
Holder shall be given the same choice as to the Alternate Consideration it
receives upon any conversion of this Debenture following such Fundamental
Change. In the event of a Fundamental Change, the Company or the successor or
purchasing entity, as the case may be, shall execute with the Holder a written
agreement providing that:

      (a)

this Debenture shall thereafter entitle the Holder to purchase the Alternate
Consideration;

      (b)

in the case of any such successor or purchasing entity, upon such consolidation,
merger, statutory exchange, combination, sale or conveyance such successor or
purchasing entity shall be jointly and severally liable with the Company for the
performance of all of the Company’s obligations under this Debenture and the
Subscription Agreement entered into in connection with the issuance of this
Debenture; and


--------------------------------------------------------------------------------


  (c)

if registration or qualification is required under the Exchange Act or other
applicable securities laws for the public resale by the Holder of shares of
stock and other securities so issuable upon conversion of this Debenture, such
registration or qualification shall be completed prior to such reclassification,
change, consolidation, merger, statutory exchange, combination or sale.


6.12

If, in the case of any Fundamental Change, the Alternate Consideration includes
shares of stock, other securities, other property or assets of an entity other
than the Company or any such successor or purchasing entity, as the case may be,
in such Fundamental Change, then such written agreement shall also be executed
by such other entity and shall contain such additional provisions to protect the
interests of the Holder as the board of directors of the Company shall
reasonably consider necessary by reason of the foregoing. At the Holder’s
request, any successor to the Company or surviving entity in such Fundamental
Change shall issue to the Holder a new Debenture consistent with the foregoing
provisions and evidencing the Holder’s right to convert such Debenture into
Alternate Consideration. The terms of any agreement pursuant to which a
Fundamental Change is effected shall include terms requiring any such successor
or surviving entity to comply with the provisions of this section and insuring
that this Debenture (or any such replacement security) will be similarly
adjusted upon any subsequent transaction analogous to a Fundamental Change.

      7.

Events of Default

      7.1

The occurrence of any of the following shall constitute an “Event of Default”
under this Note:

      (a)

the Company failing to pay (i) any Principal Amount or interest payment hereof
on the due date hereunder or (ii) any other payment required under the terms of
this Debenture on the date due and such failure continuing for ten (10) days
after written notice thereof is delivered to the Company;

      (b)

the Company failing to observe or perform any other covenant or agreement
contained in this Debenture or the Subscription Agreement which failure is not
cured, if possible to cure, within thirty (30) calendar days after notice of
such default is sent by the Holder to the Company;

      (c)

any representation, warranty, certificate, or other statement (financial or
otherwise) made or furnished by or on behalf of the Company to the Holder in
writing in connection with this Debenture or the Subscription Agreement being
false, incorrect, incomplete or misleading in any material respect when made or
furnished;

      (d)

the Company (i) applying for or consenting to the appointment of a receiver,
trustee, liquidator or custodian of itself or of all or a substantial part of
its property, (ii) being unable, or admitting in writing its inability, to pay
its debts generally as they mature, (iii) making a general assignment for the
benefit of its or any of its creditors, (iv) being dissolved or liquidated in
full or in part (v) commencing a voluntary case or other proceeding seeking
liquidation, reorganization or other relief with respect to itself or its debts
under any bankruptcy, insolvency or other similar law now or hereafter in effect
or consenting to any such relief or to the appointment of or taking possession
of its property by any official in an involuntary case or other proceeding
commenced against it, or (vi) taking any action for the purpose of effecting any
of the foregoing;

      (e)

proceedings for the appointment of a receiver, trustee, liquidator or custodian
of the Company or of all or a substantial part of the property thereof, or an
involuntary case or other proceedings seeking liquidation, reorganization or
other relief with respect to the Company or the debts thereof under any
bankruptcy, insolvency or other similar law now or hereafter in effect being
commenced and an order for relief entered or such proceeding is not dismissed or
discharged within thirty (30) days of commencement; or


--------------------------------------------------------------------------------


  (f)

one or more judgments for the payment of money in an amount in excess of One
Million Dollars (US$1,000,000) in lawful money of the United States of America
in the aggregate, outstanding at any one time, being rendered against the
Company and the same remaining undischarged for a period of thirty (30) days
during which execution shall not be effectively stayed, or any judgment, writ,
assessment, warrant of attachment, or execution or similar process being issued
or levied against a substantial part of the property of the Company and such
judgment, writ, or similar process is not released, stayed, vacated or otherwise
dismissed within thirty (30) days after issue or levy.


7.2

Upon the occurrence or existence of any Event of Default and following the
expiry of any applicable grace periods (other than an Event of Default referred
to in subsections 7.1(e) or 7.1(f) hereof) and at any time thereafter during the
continuance of such Event of Default, the Holder may, by written notice to the
Company, declare all outstanding amounts payable by the Company hereunder to be
immediately due and payable without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived, anything contained
herein to the contrary notwithstanding. Upon the occurrence or existence of any
Event of Default described in subsections 7.1(e) or 7.1(f) hereof, immediately
and without notice, all outstanding amounts payable by the Company hereunder
shall automatically become immediately due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived, anything contained herein to the contrary notwithstanding. In
addition to the foregoing remedies, upon the occurrence or existence of any
Event of Default, the Holder may exercise any other right, power or remedy
permitted to it by law, either by suit in equity or by action at law, or both.

    8.

Notices

    8.1

Any notice required or permitted to be given to the Company will be in writing
and may be given by prepaid registered post, electronic facsimile transmission
or other means of electronic communication capable of producing a printed copy
to the address of the Company set forth below or such other address as the
Company may specify by notice in writing to the Holder, and any such notice will
be deemed to have been given and received by the Company to whom it was
addressed if mailed, on the third day following the mailing thereof, if by
facsimile or other electronic communication, on successful transmission, or, if
delivered, on delivery; but if at the time or mailing or between the time of
mailing and the third business day thereafter there is a strike, lockout, or
other labour disturbance affecting postal service, then the notice will not be
effectively given until actually delivered:

Voice Mobility International, Inc.
107 - 645 Fort Street
Victoria, British Columbia V8W 1G2

with a copy, which shall not constitute notice, to:

Clark Wilson LLP
Barristers and Solicitors
800 – 885 West Georgia Street
Vancouver, British Columbia V6C 3H1

Attention: Virgil Z. Hlus
Fax: (604) 687-6314

9.

Exchange or Replacement of Debenture

    9.1

The Holder may, at its option, in person or by duly authorized attorney,
surrender this Debenture for exchange, at the principal business office of the
Company, and receive in exchange therefore, a new Debenture in the same
principal amount as the unpaid Principal Amount of this Debenture and bearing
interest at the same annual rate as this Debenture, each such new Debenture to
be dated as of the date of this Debenture and to be in such Principal Amount as
remains unpaid and payable to such Holder.


--------------------------------------------------------------------------------


9.2

Upon receipt by the Company of evidence satisfactory to it of the loss, theft,
destruction, or mutilation of this Debenture and (in the case of loss, theft or
destruction) of an indemnity reasonably satisfactory to it, and upon surrender
and cancellation of this Debenture, if mutilated, the Company will deliver a new
Debenture of like tenor in lieu of this Debenture. Any Debenture delivered in
accordance with the provisions of this subsection 9.2 shall be dated as of the
date of this Debenture.

    10.

Governing Law

    10.1

All questions concerning the construction, validity, enforcement and
interpretation of this Debenture shall be governed by and construed and enforced
in accordance with the laws of the Province of British Columbia and the federal
laws of Canada applicable therein, without regard to the principles of conflicts
of law thereof.

    11.

Waivers

    11.1

The Company hereby waives presentment, demand for payment, notice of dishonor,
notice of protest and all other notices or demands in connection with the
delivery, acceptance, performance or default of this Debenture. No delay by the
Holder in exercising any power or right hereunder shall operate as a waiver of
any power or right, nor shall any single or partial exercise of any power or
right preclude other or further exercise thereof, or the exercise thereof, or
the exercise of any other power or right hereunder or otherwise; and no waiver
whatsoever or modification of the terms hereof shall be valid unless set forth
in writing by the Holder and then only to the extent set forth therein.

    12.

Amendments.

    12.1

Subject to the provisions of the Subscription Agreement, this Debenture may not
be amended without the express written consent of both the Company and the
Holder.

    13.

Severability

    13.1

If any provision of this Debenture is invalid, illegal or unenforceable, the
balance of this Debenture shall remain in effect, and if any provision is
inapplicable to any Person or circumstance, it shall nevertheless remain
applicable to all other Persons and circumstances.

    14.

Next Business Day

    14.1

Whenever any payment or other obligation hereunder shall be due on a day other
than a Business Day, such payment shall be made on the next succeeding Business
Day.

    15.

Time of the Essence

    15.1

Time will be of the essence of this Debenture.


--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Secured Convertible Debenture
#______ to be duly executed by a duly authorized officer as of the date first
above indicated.

 

VOICE MOBILITY INTERNATIONAL, INC.

Per:   _________________________
          Authorized Signatory

--------------------------------------------------------------------------------

ANNEX A

NOTICE OF CONVERSION

The undersigned hereby irrevocably elects to convert principal due under the
Debenture of VOICE MOBILITY INTERNATIONAL, INC. British Columbia corporation
(the “Company”), into Conversion Units according to the terms and conditions of
the Debenture, as of the date written below. If Conversion Units are to be
issued in the name of a Person other than the undersigned, the undersigned will
pay all transfer taxes payable with respect thereto and is delivering herewith
such certificates and opinions as reasonably requested by the Company in
accordance therewith. No fee will be charged to the holder for any conversion,
except for such transfer taxes, if any. Capitalized terms used herein and not
otherwise defined shall have the meanings set out in the Debenture.

The undersigned agrees to comply with the prospectus delivery requirements under
the applicable securities laws in connection with any transfer of the aforesaid
Conversion Units.

Conversion Date:       Applicable Conversion Price: $0.05     Amount to be
converted: $     Number of Conversion Units   to be issued:       Principal
Amount of Debenture   unconverted: $ $     Please issue the Conversion Units in
the following name and to the following address:             Signature of the
Holder:       Name:       Address:               Phone Number:  


--------------------------------------------------------------------------------